Citation Nr: 1041959	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for gastric 
neurosis.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine and minimal 
compression deformity at T11.

3.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine and minimal 
compression deformity at T11.

4.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine and minimal 
compression deformity at T11.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2006, March 2008, and January 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that, following the issuance of a May 2007 
statement of the case denying higher disability ratings for 
gastric neurosis and for degenerative disc disease of the lumbar 
spine and minimal compression deformity at T11, the Veteran's 
representative filed a VA Form 21-4138 in June 2007 which 
requested a Decision Review Officer review and hearing.  Such was 
accomplished and a supplemental statement of the case was issued 
in January 2009.  At that time the Veteran was advised that a VA 
Form 9, substantive appeal, had not been received on those 
issues.  The representative submitted another VA Form 21-4138 in 
January 2009 referencing the January 2009 supplemental statement 
of the case and requesting that the VA continue with the appeal 
to the Board.  The representative did not submit a VA Form 9 with 
respect to these claims as requested, and the RO closed the 
appeal.  However, notwithstanding the representative's failure to 
follow appropriate procedure, the Board will resolve the matter 
in the Veteran's favor and construe the January 2009 submission 
to be a timely substantive appeal.  See 38 C.F.R. §§ 20.202, 
20.302 (2010).  Therefore, because the Veteran has perfected a 
timely appeal with regard to those two increased rating issues, 
they are properly before the Board.

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  While a transcript could not 
be obtained due to the quality of the tape, a summary of this 
hearing is associated with the claims file.

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 30 days in 
order to allow for the submission of additional evidence for 
consideration; however, no additional evidence was submitted 
within that time.

For reasons explained below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

With regard to the Veteran's service-connected gastric neurosis, 
the Board notes that the Veteran's most recent VA stomach, 
duodenum, and peritoneal adhesions examination took place in 
October 2008, more than two years ago.  Thereafter, at his August 
2010 hearing, the Veteran contended that this condition has 
worsened, as he claimed to now suffer from acid coming up into 
his mouth when eating.  As the current severity and extent of the 
Veteran's service-connected gastric neurosis is unclear, the 
Board finds that a new VA examination is necessary in order to 
fully and fairly evaluate his increased rating claim for that 
disability.

With regard to the Veteran's service-connected degenerative disc 
disease of the lumbar spine and minimal compression deformity at 
T11, the Board notes that the Veteran's most recent VA spine 
examination took place in October 2008, more than two years ago.  
Thereafter, at his August 2010 hearing, the Veteran contended 
that this condition has worsened, as he claimed to now suffer 
from incapacitating episodes.  As the current severity and extent 
of the Veteran's service-connected low back disability is 
unclear, the Board finds that a new VA examination is necessary 
in order to fully and fairly evaluate his increased rating claim 
for that disability.

With regard to a cervical spine disability and a right shoulder 
disability, the Veteran contends that he injured his neck and 
right shoulder in a fall in February 2003 which he alleges was 
caused by his service-connected low back disability.

At the time of his entry into active service, on a July 1965 
report of medical history, the Veteran noted that he had been 
treated for whiplash in 1963 after being in an automobile 
accident, but it was noted that there were no sequelae.  His July 
1965 service entrance examination, August 1967 service separation 
examination, and all other service treatment records are negative 
for any findings or treatment pertaining to his neck or right 
shoulder.

Following his discharge from active service, a March 2003 private 
treatment record noted that the Veteran had fallen backwards from 
a two-foot high platform and down into a gear box approximately 
one week prior (in February 2003) when he was working with a pipe 
wrench and the wrench either gave way or slipped.  In pertinent 
part, he was assessed with a sprain of the right shoulder with 
right rotator cuff impingement and a cervical sprain.  An April 
2003 private treatment record noted assessments of cervical 
radiculitis and right shoulder impingement type syndrome.  In 
June 2003, the Veteran was diagnosed with a rotator cuff tear of 
the right shoulder and underwent surgery to repair it.  In 
October 2003, he underwent a diagnostic arthroscopy and right 
shoulder manipulation.  At his October 2008 VA spine examination, 
it was noted that his medical problems included a work-related 
injury to his right shoulder.

In light of the above, the Veteran should now be afforded a VA 
orthopedic examination with medical opinion in order to determine 
whether any current cervical spine or right shoulder disability 
is caused or permanently worsened beyond normal progress by his 
service-connected low back disability.

With regard to a TDIU, the Veteran claims that he is unable to 
work due to his service-connected disabilities as well as due to 
disabilities for which he is currently seeking service 
connection.  Therefore, the claim for a TDIU is inextricably 
intertwined with the other claims currently on appeal, because 
the final outcome of those claims could materially affect the 
result of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

On remand, the Veteran should be asked to complete a VA Form 21-
8940, Veteran's Application for Increased Compensation Based on 
Unemployability, to obtain relevant employment information.  The 
Veteran testified at his August 2010 hearing that he last worked 
in 2003 and officially retired in 2005.  The evidence of record 
reflects that in July 2004, a Functional Capacity Evaluation 
indicated that the Veteran was capable of sedentary work, in 
light of his right shoulder injury.

The Board has determined that the medical evidence of record does 
not adequately address the extent to which the Veteran's service-
connected disabilities would currently affect his ability to 
obtain or retain gainful employment (without regard to his age).  
Therefore, the Board finds that a medical opinion is necessary in 
order to fully and fairly evaluate the Veteran's claim for 
entitlement to a TDIU.  When rendering such opinion, the examiner 
should only consider the effects of the Veteran's service-
connected disabilities and not the effects of any nonservice-
connected disabilities.

If, following the above development and readjudication, the TDIU 
claim cannot be granted on a schedular basis under 38 C.F.R. § 
4.16(a), the RO/AMC should specifically address whether the case 
should be referred to the Director of the Compensation and 
Pension Service for their consideration of the Veteran's 
entitlement to an extra-schedular rating for individual 
unemployability under 38 C.F.R. § 4.16(b).  In this regard, the 
Board has no power in the first instance to award a TDIU rating 
under 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

As an additional matter, at the August 2010 hearing, the 
Veteran's representative testified that the Veteran had sought 
private medical treatment from the University of Virginia Health 
System in April 2007 and that he had also recently had private X-
rays taken.  Thus, after securing any necessary release, the 
RO/AMC should obtain all relevant ongoing medical records, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a VA Form 21-
8940, Veteran's Application for Increased 
Compensation Based on Unemployability, to 
obtain relevant employment information.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his gastric 
neurosis, low back, cervical spine, or right 
shoulder since January 2005, to include all 
available treatment records from the 
University of Virginia Health System in 
Charlottesville, Virginia.  After securing 
any necessary release, the RO/AMC should 
request any records identified which are not 
duplicates of those contained in the claims 
file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since October 2008 
from the VA Medical Center in Salem, 
Virginia.

3.  Schedule the Veteran for a VA stomach 
examination to determine the current 
severity of his service-connected gastric 
neurosis.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  The examiner should 
identify all symptoms caused by the service 
connected gastric neuritis.

In addition, the examiner should provide an 
opinion as to whether the Veteran's 
service-connected gastric neurosis prevents 
the Veteran from obtaining or retaining 
gainful employment (without regard to his 
age or nonservice connected disabilities).  
The examiner should provide a rationale for 
all opinions expressed.

4.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine and minimal compression deformity at 
T11.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale should be provided for 
all opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's low 
back disability, to include orthopedic and 
neurological symptoms.  All indicated tests 
should be performed and all findings should 
be reported in detail, including range of 
motion of the thoracolumbar spine 
(specifying at what degree in motion pain 
begins) and motor and sensory evaluation.

The examiner should describe any functional 
loss pertaining to the service-connected 
low back disability due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by a 
physician and treatment by a physician).

In addition, the examiner should provide an 
opinion as to whether the Veteran's 
service-connected degenerative disc disease 
of the lumbar spine and minimal compression 
deformity at T11 prevents the Veteran from 
obtaining or retaining gainful employment 
(without regard to his age or nonservice 
connected disabilities).  The examiner 
should provide a rationale for the opinion 
expressed.

5.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the current nature and extent of 
any current cervical spine and right 
shoulder disabilities, and to obtain an 
opinion as to whether any such disorders 
are possibly related to his service-
connected low back disability.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any cervical 
spine and right shoulder disorders 
identified.  For each diagnosed disorder, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the diagnosed 
disability is caused by or permanently 
worsened beyond normal progress 
(aggravation) by the Veteran's service-
connected low back disability.  If 
aggravation is determined, then the 
examiner should quantify the degree of 
aggravation, if possible.  A complete 
rationale for all opinions expressed should 
be provided.

6.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  
Thereafter, readjudicate the claims, to 
specifically include whether the case 
should be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration of entitlement to a 
TDIU pursuant to 38 C.F.R. § 4.16(b) 
(2010), if necessary.  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

